DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group II in the reply filed on March 08, 2021 is acknowledged.  The traversal is on the ground(s) that it would not be a burden if the groups are searched together.  This is not found persuasive because as to the Burden of search, the MPEP 803 states:

"For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP  § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush-type claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP §806.04(a) - §806.04(i) and § 808.01(a)."

Applicant's arguments do not point out the supposed errors in the restriction requirement.
After further review, the examiner interpreted claims 1-2 as process claims in view of the preamble of claims 3-5, but since claims 6-20 are product claims and depending directly or indirectly on claims 1 or 2, then it must be assumed that does claims, i.e., claims 1 and 2, are actually product claims and that the preamble of claims 3 through 5 are erroneous, and they would be treated as improper product claims and the restriction is vacated. If that is not the case, then the restriction would be re-installed in the next office action.
Claim Objections
Claims 18 and 19 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 15 and 14 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claims 14 and 15 be found allowable, claim 19 and 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for amounts of cellulose fibers in amounts up to 55 wt.%, does not reasonably provide enablement for 10 to 99 wt.% as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification is clear that the amount of Cellulose ester staple fiber could be up to 55 wt.%; see ¶-[0152]-[0153], and therefore, the claimed range is not enabled by the specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the phrase “The Filtration Article” lacks of antecedent basis.
Claims 3-5 are improper because, the independent claim, claim 1, is not a process claim but a product one.
Regarding claim 7, the phrase "such as" (multiple instances) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1.
With regard to claims 1-5, 11-14 and 19, Clark teaches a paper that can be used to make air filters, (¶-[0175]), using a mixture/blend of cellulose fibers and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple fibers, i.e., Clark teaches that the fibers can be cut staple size (¶-[0162]), and in the same range of claim 16; see ¶-[0034], [0100], etc. Clark also teaches the use of the staple fiber in amounts overlapping the range of claims 3-5; see ¶-[0093] and claim 3. Since Clark teaches a filter material, made in the same way as disclosed and including the same raw materials, then the limitations of the higher permeability for a given pore size and the ratio of permeability to basis weight of the filter media compared to one made using 100% cellulose must be inherent to the filter of the reference, i.e., Clark.
With regard to claims 6 and 7, Clark teaches  the use of fillers, pigments and additives falling within the claimed in those claims; see ¶-[0041], [0065], [0144], etc.
Regarding to claims 9-10 and 20, Clark teaches the same type of fibers at amounts falling within the claimed range, i.e., virgin and recycled fibers; see ¶-[0038] for the type and [0039]-[0040] for the amount
Regarding to claims 15 and 18, Clark teaches that the microfibers can be crimped or uncrimped; see ¶-[0162].
It seems that Clark teaches all the limitations of the above claims or at the very least the minor modification(s) to obtain the claimed invention would have been obvious to one of ordinary skill in the art.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al., (hereafter Clark), US Patent Application Publication No.  2014/0311694 A1 in view of Matsumura, US Patent No. 5,979,460.
	Clark does not explicitly teach that the cellulose ester is a cellulose acetate having degree of substitution in the claimed range. However, Matsumura  teaches cellulose ester fibers with the same degree of substitution as claimed; see column 4, lines 8-15, which teaches that using cellulose acetate fibers as the cellulose ester fibers with the degree of substitution in the claimed range provides for improved high biodegradability and thus useful for minimizing pollution. Therefore, using cellulose acetate fibers as suggested by Matsumura the cellulose ester fibers taught by Clark would have been obvious to one of ordinary skill in the art in order to attain the advantages discussed above. Note that cellulose acetate fibers are ones of the most commonly used ester fibers in papermaking1 and using such fibers as the cellulose ester fibers would have been obvious to one of ordinary skill in the art absent a showing of unexpected results. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967). 
Claims 1-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation.
With regard to claims 1-5, 11-14 and 19, Ide teaches a wet-laid paper that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Since Ide teaches a filter material, made in the same way as disclosed and including the same raw materials, then the limitations of the higher permeability for a given pore size of the filter media size and the ratio of permeability to basis weight of the filter media compared to one made using 100% cellulose must be inherent to the filter of the reference, i.e., Ide.
	Regarding to claims 6-7, Ide teaches additives of the same type as claimed; see ¶-[0042].
	With regard to claims 9-10 and 20, while Ide teaches the use of pulp fibers, wood and non-wood fibers; see ¶-[0032], then the use of the same type of fibers obtained from post-consumer pulps/fibers, i.e. recycled fibers, would have been obvious to one of ordinary skill in the art  since he/she would have reasonable expectation of success if such fibers were used for the same purpose.
	With regard to claims 15 and 18, Ide teaches that the cellulose acetate fibers can be crimped; see ¶-[0025].
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 (has been used as the translation) in view of Matsumura, US Patent No. 5,979,460.
Ide invention has been discussed above Ide fails to explicitly recite the limitations of claims 16-17. However, Matsumura teaches cellulose ester fibers with the same degree of substitution as claimed; see column 4, lines 8-15, which teaches that using cellulose acetate fibers as the cellulose ester fibers with the degree of substitution in the claimed range provides for improved high biodegradability and thus useful for minimizing pollution. Therefore, using cellulose acetate fibers as suggested by Matsumura the cellulose ester fibers taught by Ide would have been obvious to one of ordinary skill in the art in order to attain the advantages discussed above. Note that cellulose acetate fibers are ones of the most commonly used ester fibers in papermaking2 and using such fibers as the cellulose ester fibers would have been obvious to one of ordinary skill in the art absent a showing of unexpected results. Note that it has been held that “[W]here two equivalents are interchangeable for their desired function, substitution would have been obvious and thus, express suggestion of desirability of the substitution of one for the other is unnecessary.” In re Fout 675 F. 2d 297, 213 USPQ 532 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 152 USPQ 618 (CCPA 1967).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper having a blend of cellulose and cellulose ester staple fibers.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF